Exhibit 4.1 EXECUTION VERSION FELCOR ESCROW HOLDINGS, L.L.C. as Issuer, and U.S. BANK NATIONAL ASSOCIATION, as Trustee and Collateral Agent INDENTURE Dated as of October 1, 2009 10% Senior Secured Notes due 2014 CROSS-REFERENCE TABLE TIA Sections Indenture Sections Section 310(a)(1) 7.10 (a)(2) 7.10 (b) 7.08 Section 311 7.03 Section 313(a) 7.06 Section 313(c) 7.06; 10.02 Section 314(a) 4.19; 10.02 (a)(4) 4.18; 10.02 (b) 12.04 (c)(1) 10.03 (c)(2) 10.03 (d) 12.06 (e) 10.04 Section 315(b) 7.05; 10.02 Section 316(a)(1)(A) 2.10 (a)(1)(B) 6.04 (b) 6.07 Section 317(a)(1) 6.08 (a)(2) 6.09 Section 318(a) 10.01 (c) 10.01 *Note:The Cross-Reference Table shall not for any purpose be deemed to be a part of the Indenture. TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01. Definitions 1 SECTION 1.02. Incorporation by Reference of Trust Indenture Act 26 SECTION 1.03. Rules of Construction 26 ARTICLE TWO NOTES SECTION 2.01. Form and Dating 27 SECTION 2.02. Restrictive Legends 27 SECTION 2.03. Execution, Authentication and Denominations 29 SECTION 2.04. Registrar and Paying Agent 29 SECTION 2.05. Paying Agent To Hold Money in Trust 30 SECTION 2.06. Transfer and Exchange 30 SECTION 2.07. Book-Entry Provisions for Global Notes 31 SECTION 2.08. Special Transfer Provisions 32 SECTION 2.09. Replacement Notes 34 SECTION 2.10. Outstanding Notes 35 SECTION 2.11. Temporary Notes 35 SECTION 2.12. Cancellation 35 SECTION 2.13. CUSIP Numbers 36 SECTION 2.14. Defaulted Interest 36 SECTION 2.15. Issuance of Additional Notes 36 ARTICLE THREE REDEMPTION SECTION 3.01. Optional Redemption 36 SECTION 3.02. Notices to Trustee 36 SECTION 3.03. Selection of Notes To Be Redeemed 36 SECTION 3.04. Notice of Redemption 37 SECTION 3.05. Effect of Notice of Redemption 38 SECTION 3.06. Deposit of Redemption Price 38 SECTION 3.07. Payment of Notes Called for Redemption 38 SECTION 3.08. Notes Redeemed in Part 38 SECTION 3.09. Special Mandatory Redemption 38 i ARTICLE FOUR COVENANTS SECTION 4.01. Payment of Notes 38 SECTION 4.02. Maintenance of Office or Agency 39 SECTION 4.03. Limitation on Indebtedness 39 SECTION 4.04. Limitation on Restricted Payments 41 SECTION 4.05. Limitation on Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries 44 SECTION 4.06. Limitation on the Issuance and Sale of Capital Stock of Restricted Subsidiaries 45 SECTION 4.07. Limitation on Issuances of Guarantees by Restricted Subsidiaries 46 SECTION 4.08. Limitation on Transactions with Affiliates 46 SECTION 4.09. Limitation on Liens 47 SECTION 4.10. Limitation on Collateral Asset Sales 47 SECTION 4.11. Limitation on Non-Collateral Asset Sales 49 SECTION 4.12. Events of Loss 50 SECTION 4.13. Repurchase of Notes upon a Change of Control 51 SECTION 4.14. Existence 52 SECTION 4.15. Payment of Taxes and Other Claims 52 SECTION 4.16. Maintenance of Properties and Insurance 53 SECTION 4.17. Notice of Defaults 53 SECTION 4.18. Compliance Certificates 53 SECTION 4.19. Commission Reports and Reports to Holders 54 SECTION 4.20. Waiver of Stay, Extension or Usury Laws 54 SECTION 4.21. Limitation on Sale-Leaseback Transactions 54 SECTION 4.22. Investment Grade Rating 55 SECTION 4.23. Post-Closing Covenant 55 SECTION 4.24. Additional Collateral 57 ARTICLE FIVE SUCCESOR CORPORATION SECTION 5.01. Consolidation, Merger and Sale of Assets 57 SECTION 5.02. Successor Substituted 58 ARTICLE SIX DEFAULT AND REMEDIES SECTION 6.01. Events of Default 59 SECTION 6.02. Acceleration 60 SECTION 6.03. Other Remedies 61 SECTION 6.04. Waiver of Past Defaults 61 SECTION 6.05. Control by Majority 61 SECTION 6.06. Limitation on Suits 61 SECTION 6.07. Rights of Holders To Receive Payment 62 SECTION 6.08. Collection Suit by Trustee 62 SECTION 6.09. Trustee May File Proofs of Claim 62 SECTION 6.10. Priorities 62 SECTION 6.11. Undertaking for Costs 63 SECTION 6.12. Restoration of Rights and Remedies 63 SECTION 6.13. Rights and Remedies Cumulative 63 SECTION 6.14. Delay or Omission Not Waiver 63 ii ARTICLE SEVEN TRUSTEE SECTION 7.01. General 63 SECTION 7.02. Certain Rights of Trustee 63 SECTION 7.03. Individual Rights of Trustee 64 SECTION 7.04. Trustee’s Disclaimer 64 SECTION 7.05. Notice of Default 64 SECTION 7.06. Reports by Trustee to Holders 65 SECTION 7.07. Compensation and Indemnity 65 SECTION 7.08. Replacement of Trustee 66 SECTION 7.09. Successor Trustee by Merger, Etc 66 SECTION 7.10. Eligibility 66 SECTION 7.11. Money Held in Trust 66 SECTION 7.12. Withholding Taxes 67 SECTION 7.13. Escrow Authorization 67 ARTICLE EIGHT DISCHARGE OF INDENTURE SECTION 8.01. Termination of Company’s Obligations 67 SECTION 8.02. Defeasance and Discharge of Indenture 68 SECTION 8.03. Defeasance of Certain Obligations 69 SECTION 8.04. Application of Trust Money 70 SECTION 8.05. Repayment to Company 70 SECTION 8.06. Reinstatement 70 ARTICLE
